DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 12 July 2022 is acknowledged.
Claims 1-8 are currently pending in the application.

References Cited By The Examiner
United Kingdom Patent Application GB 2249988 A teaches a block making apparatus that is movable.  It fails to teach all of the cumulative limitations recited in the independent claim.
D’Avela (US Patent No. 10,662,121 B1) teaches in Figure 6 an embodiment of a mold apparatus to form bricks or blocks that receives the zero-slump or near-zero-slump concrete mix conveyed from the mixing apparatus. The mold apparatus in this embodiment includes an input hopper to receive the zero-slump to near-zero-slump concrete mix from a conveyor, which then directs the concrete mix unit a mold box that compresses, heats, vibrates or otherwise forms the shape of the green units and outputs while on a pallet them to a conveyor. 
Byrd et al (US Patent No 10,377,669 B2) teaches the transfer of a cementitious composition from a hopper to a block machine that contains a mold box.  Following compression and vibration the mold is removed and block are pushed down and out of the molds.
Goldsmith (US Patent No. 4,259,282 A) teaches an adobe brick making machine which includes a hopper supported by a frame mounted on wheels which allow the brick making machine to roll along a support surface.
Chinese Patent Specification No. CN 106892637 A teaches a building brick formulation comprising coal ash, mine tailing sand, shale, calcined gypsum powder, water-reducing agent, limestone, water, silicate cement and slag.  The mixture is put into a brick-making machine and formed into a rectangular shape.
All of the above references fail to teach all of the cumulative limitations recited in the independent claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to specifically teach or render obvious all of the cumulative limitations found in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 20, 2022